Case 6:12-cv-00855-RWS Document 872 Filed 06/25/20 Page 1 of 1 PageID #: 57975



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 VIRNETX INC., ET AL.,                         §
                                               §
                 Plaintiffs,                   § CIVIL ACTION NO. 6:12-CV-00855-RWS
                                               §
 v.                                            §
                                               §
 APPLE INC.,                                   §
                                               §
                 Defendant.                    §
                                               §
                                             ORDER

        Yesterday, the Court entered its Order on the pending motion to compel under seal. To

 maintain
    .     the general public interest in the disclosure of court records, the Court plans to file an

 unsealed version within two weeks. Following a meet and confer, the parties may file a joint

 sealed motion to redact limited portions of the order within one week of this order. The parties

 shall request as few redactions as possible and provide “sufficiently compelling reasons that

 override the public policies favoring disclosure.” See S.E.C. v. Van Waeyenberghe, 990 F.2d 845,

 848 (5th Cir. 1993); see also Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1221 (Fed. Cir.

 2013). The parties shall attach to their motion the Court’s Order with the proposed redactions.


        So ORDERED and SIGNED this 25th day of June, 2020.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
